          Case 2:20-cv-01363-IM           Document 9    Filed 11/05/20    Page 1 of 1



                                                                         2:20-cv-01363-IM
                                      DECLARATION OF

                                SCOTT DERRELL FRAZIER
                                           SID# 12687098
                             (O.R.C.P. Rule IE) (28 U.S.C. § 1746)


       L Scott Derrell Frazier SID.# 12687098, do declare to be true and the best of my belief
and knowledge under penalty of perjury;

1)      I am over the age of (21) twenty-one and personal knowledge of the matters stated
herein;
2)      I am currently and have been housed here at Two Rivers Correctional Institution since
November 15 th 2007·
               '      '
3)      On or about November 51\ 2020 Plaintiff prose, Scott Derrell Frazier, hereby motions
this Honorable court to accept a full copy of updated exhibits to Case No.2:20-cv-01363-IM

I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST OF MY

KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE FOR USE AS

EVIDENCE IN COURT AND          rs   SUBJECT TO PENALTY FOR PERJURY."




Dated this 5th , day of November, 2020.




                                              (SiV F
                                              Print Name: Scott Derrell Frazier
                                              S.I.D. No. 12687098
                                              O.D.O.C. - T.R.C.I.
                                              82911 Beach Access Rd.
                                              Umatilla, OR. 97882




Page 1 of 1              -Declaration of Scott Derrell Frazier-
